DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 8, the language “where the control unit judges” renders the claim indefinite. It is unclear whether applicant is trying to claim a method. The examiner suggests rewriting the claim to read “wherein the control unit is configured to judge”. Other locations in the claims with similar limitations should be changed as well including configured to supply, configured to switch.
Regarding claim 3, the limitations of claims 3 “wherein the first pressure gradient threshold is -2.4Pa/20 ms or larger and -1.0 Pa/20 ms or smaller, and the second pressure gradient threshold is -0.8 Pa/20 ms or larger and -0.1 Pa/20 ms or smaller” renders the claim indefinite. According to claim 2, the second pressure gradient threshold is smaller than the first pressure gradient threshold. However, the claim allows the second pressure threshold to be larger. The examiner has assumed the claim should read wherein the first pressure gradient threshold is in a range between -2.4P/20ms  and -1.0pa/20ms and the second pressure gradient threshold is -0.8 Pa/20 ms  to -0.1 Pa/20 as stated on pages 13-14 of the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson et al (US 2014/0137859), hereinafter Wilkinson in view of Flanagan et al (US 2014/0150789), hereinafter Flanagan. 
Regarding claim 1, Wilkinson teaches a respiratory gas supply device of a respiration-synchronization type to supply a respiratory gas in response to a respiratory cycle of a user (Paragraph 12 )comprising:
a pressure sensor for measuring pressure in a gas flow path (Paragraph 95, pressure sensor 194), and
a control unit for selecting one pressure threshold from predetermined multiple pressure thresholds (paragraph 108, the controller determines the breathing rate and sends a signal to change the threshold breath pressure),
wherein the control unit judges a point at which a pressure calculated from a signal of the pressure sensor becomes larger in the absolute value than the one pressure gradient selected as an inspiration sensing point and supplies the respiratory gas for a certain period of time from the inspiration sensing point (paragraph 94, the device delivers gas in a bolus once inspiration is detected; paragraph 95 inspiration is detected when a particular drop of pressure is detected), and switches the one pressure threshold to any one of the multiple pressure thresholds based on a frequency of the inspiration sensing point during a predetermined time (paragraph 108, using the average breathing rate, the inspiration breath pressure threshold may be adjusted relative to the current inspiration breath pressure threshold).
Wilkinson teaches using a pressure threshold but does not teach a pressure gradient. 
However, Flanagan teaches a delivery system (abstract) which uses an alternative method to detect inspiration which uses a pressure gradient. (paragraph 167 and 169, dosing may be based on the sloping pressure indicative of patient efforts)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have substituted the detection of inhalation based on a pressure threshold as taught by Wilkinson with the detection based on a pressure slope (gradient) as taught by Flanagan in order to improve timely delivery to the patient. (paragraph 169)

Regarding claim 2, Wilkinson in view of Flanagan teaches the respiratory gas supply device according to claim 1, and Wilkinson in view of Flanagan further teaches wherein the multiple pressure gradient thresholds include at least two pressure gradient thresholds of a first pressure gradient threshold and a second pressure gradient threshold that is smaller in the absolute value than the first pressure gradient threshold (paragraph 108, Fig. 10, the threshold is adjusted based on the breathing rate, paragraph 113, paragraph 114, may be set for an active or sedentary state), and
when the one pressure gradient threshold is selected and the frequency is less than a first frequency, the control unit switches the one pressure gradient threshold to a pressure gradient threshold that is smaller in the absolute value than the selected pressure gradient threshold (paragraph 108 if the frequency changes to less than 10, the controller lowers the inspiration breath pressure), and 
when the one pressure gradient threshold is selected and the frequency is larger than a second frequency, the control unit switches the one pressure gradient threshold to a pressure gradient threshold that is larger in the absolute value than the selected pressure gradient threshold. (paragraph 108, when the controller determines the breathing rate is greater than 15 breaths per minute the controller raises the breath pressure threshold)

Regarding claim 3, Wilkinson in view of Flanagan teaches the respiratory gas supply device according to claim 2, but does not specific a pressure. 
However, Deane teaches an oxygen concentrator device (fig. 8, paragraph 55) wherein the pressure threshold is varied based on breathing rate, wherein the first pressure gradient threshold is -2.4Pa/20 ms or larger and -1.0 Pa/20 ms or smaller (the examiner has assumed a range between -2.4pa/20ms and -1.0Pa/20ms, paragraph 55, Deane teaches the pressure starts out at about .3 cm of water which is equal to about 29 Pa), and the second pressure gradient threshold is -0.8 Pa/20 ms or larger and -0.1 Pa/20 ms or smaller.(the examiner has assumed between -0.8pa/20ms and -0.1pa/20ms, paragraph 55, decreases to about .08 cm/water )
It would have been obvious to one having ordinary skill in the art prior to the filing date of the invention to modify the device of Wilkinson in view of Flanagan to vary the pressure threshold, wherein the first pressure gradient threshold is -2.4Pa/20 ms or larger and -1.0 Pa/20 ms or smaller (the examiner has assumed a range between -2.4pa/20ms and -1.0Pa/20ms,), and the second pressure gradient threshold is -0.8 Pa/20 ms or larger and -0.1 Pa/20 ms or smaller.(the examiner has assumed between -0.8pa/20ms and -0.1pa/20ms) since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device”. Gardner v. TEC Syst. Inc. In the instant case the device of Wilkinson would not operate differently with the claimed thresholds. Further applicant places no criticality on the range claimed since it is stated that it is preferably in that range. (paragraph 13)

Regarding claim 4, Wilkinson in view of Flanagan teaches the respiratory gas supply device according to claim 2 wherien the first frequency is equivalent to a frequency of 1 to 8 times per 60 seconds. (paragraph 108, less than 10 breaths per minute)
It would have been obvious to one having ordinary skill in the art prior to the filing date of the invention to modify the device of Wilkinson in view of Flanagan to switch when the frequency of 1 to 8 times per 60 seconds since applicant appears to have placed no criticality on the claimed range (see page 21 lines 1-5) and since it has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.

Regarding claim 5, Wilkinson in view of Flanagan teaches the respiratory gas supply device according to claim 2 and Wilkinson teaches wherien the second frequency is equivalent to a frequency of greater than 15 times per minute. (paragraph 108)
It would have been obvious to one having ordinary skill in the art prior to the filing date of the invention to modify the device of Wilkinson in view of Flanagan to switch when the breathing rate has a frequency of 48 to 60 time per 60 seconds since applicant appears to have placed no criticality on the claimed range and since it has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.

Regarding claim 8, Wilkinson teaches a respiratory gas supply device of a respiration-synchronization type to supply a respiratory gas in response to a respiratory cycle of a user (Paragraph 12) comprising:
a pressure sensor for measuring pressure in a gas flow path (paragraph 94, pressure sensor 194), and 
a control unit for selecting one pressure gradient threshold from predetermined multiple pressure gradient thresholds (paragraph 108, the controller determines the breathing rate and sends a signal to change the threshold breath pressure),
wherein the control unit judges a point at which a pressure gradient calculated from a signal of the pressure sensor becomes larger in the absolute value than the one pressure gradient threshold selected as an inspiration sensing point and supplies the respiratory gas for a certain period of time from the inspiration sensing point(paragraph 94, the device delivers gas in a bolus once inspiration is detected; paragraph 95 inspiration is detected when a particular drop of pressure is detected), and switches the one pressure gradient threshold selected to any one of the multiple pressure gradient 
Wilkinson teaches using a pressure threshold but does not teach a pressure gradient. 
However, Flanagan teaches a delivery system (abstract) which uses an alternative method to detect inspiration which uses a pressure gradient. (paragraph 167 and 169, dosing may be based on the sloping pressure indicative of patient efforts)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have substituted the detection of inhalation based on a pressure threshold as taught by Wilkinson with the detection based on a pressure slope (gradient) as taught by Flanagan in order to improve timely delivery to the patient. (paragraph 169)

Regarding claim 9, Wilkinson in view of Flanagan teaches the respiratory gas supply device according to claim 8, and further teaches wherein the multiple pressure gradient thresholds include at least two pressure gradient thresholds of a first pressure gradient threshold and a second pressure gradient threshold that is smaller in the absolute value than the first pressure gradient threshold (paragraphs 113-114), and
when the one pressure gradient threshold is selected and the time span is longer than a first time span (paragraph 114), the control unit switches the one pressure gradient threshold to a pressure gradient threshold that is smaller in the absolute value than the selected pressure gradient threshold (paragraph 114 inspiration breath pressure set to low pressure), and 
when the one pressure gradient threshold is selected and the time span is shorter than a second time span, the control unit switches the one pressure gradient threshold to a pressure gradient threshold that is larger in the absolute value than the selected pressure gradient threshold. (paragraph 113, sets the inspiration breath pressure threshold to a high pressure)

Regarding claim 10, Wilkinson in view of Flanagan teaches the respiratory gas supply device according to claim9, and Wilkinson further teaches wherein the first time span is longer than 7.5 seconds. (paragraph 108, when the average breathing rate is less than 10 breaths per minute the controller will lower the threshold pressure. breathing rates of 8 or less will give a time span of longer than 7.5 seconds. paragraph 114 changes to inactive state if time between breaths is greater than 6 seconds)
It would have been obvious to one having ordinary skill in the art prior to the filing date of the invention to modify the device of Wilkinson in view of Flanagan to switch when the breathing rate has a span of longer than 7.5 seconds since applicant appears to have placed no criticality on the claimed range and since it has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.

Regarding claim 11, Wilkinson in view of Flanagan teaches the respiratory gas supply device according to claim 9, and Wilkinson further teaches wherien the first time span is shorter than 1.2 seconds. (paragraph 108, when the average breathing rate is greater than breaths per minute the controller will increase the threshold pressure. breathing rates of 48 will give a time span of shorter than 1.2 seconds. paragraph 114 changes to active state if time between breaths is less than 4 seconds)
It would have been obvious to one having ordinary skill in the art prior to the filing date of the invention to modify the device of Wilkinson in view of Flanagan to switch when the breathing rate has a span less than 1.2 seconds since applicant appears to have placed no criticality on the claimed range and since it has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.

Regarding claim 12, Wilkinson in view of Flanagan teaches the respiratory gas supply device according to claim 1 wherein the respiratory gas is a concentrated oxygen and the respiratory gas supply device is an oxygen concentration device. (Abstract, paragraph 94, Fig. 1)

Regarding claim 13, Wilkinson teaches a control method for a respiratory gas supply device of a respiration-synchronization type to supply a respiratory gas in response to a respiratory cycle of a user (paragraph 12) comprising:
a pressure threshold selection step of selecting one pressure threshold from predetermined multiple pressure thresholds (Fig. 10, paragraph 108),
an inspiration sensing point detection step of detecting a point at which a pressure calculated from a signal of the pressure sensor for sensing the respiratory cycle becomes larger in the absolute value than the one pressure threshold selected in the pressure selection step (paragraph 94, the device delivers gas in a bolus once inspiration is detected; paragraph 95 inspiration is detected when a particular drop of pressure is detected), and
a pressure threshold switching step of switching the one pressure threshold to any one of the multiple pressure thresholds based on a frequency of the inspiration sensing point during a predetermined time. (paragraph 108, using the average breathing rate, the inspiration breath pressure threshold may be adjusted relative to the current inspiration breath pressure threshold)
Wilkinson teaches using a pressure threshold but does not teach a pressure gradient. 
However, Flanagan teaches a delivery system (abstract) which uses an alternative method to detect inspiration which uses a pressure gradient. (paragraph 167 and 169, dosing may be based on the sloping pressure indicative of patient efforts)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have substituted the detection of inhalation based on a pressure threshold as taught by 

Regarding claim 14, Wilkinson in view of Flanagan teaches the control method for a respiratory gas supply device according to claim 13, and Wilkinson further teaches further comprising a step of pulsatively supplying the respiratory gas for a certain period of time after detecting an inspiration sensing point in the inspiration sensing point detection step. (paragraph 94, the device delivers gas in a bolus once inspiration is detected; paragraph 95 inspiration is detected when a particular drop of pressure is detected; paragraph 96, oxygen delivery is stopped during exhalation)

Regarding claim 15, Wilkinson in view of Flanagan teaches the control method for a respiratory gas supply device according to claim 13 and Wilkinson further teaches wherien the multiple pressure gradient thresholds include at least two pressure gradient thresholds of a first pressure gradient threshold and a second pressure gradient threshold that is smaller in the absolute value than the first pressure gradient threshold (paragraph 108, Fig. 10, the threshold is adjusted based on the breathing rate, paragraph 113, paragraph 114, may be set for an active or sedentary state), and 
the pressure gradient threshold switching step, when the one pressure gradient threshold is selected and the frequency is less than a first frequency, switches the one pressure gradient threshold to a pressure gradient threshold that is smaller in the absolute value than the selected pressure gradient threshold (paragraph 108 if the frequency changes to less than 10, the controller lowers the inspiration breath pressure), and
when the one pressure gradient threshold is selected and the frequency is larger than a second frequency, switches the one pressure gradient threshold to a pressure gradient threshold that is larger in the absolute value than the selected pressure gradient threshold. (paragraph 108, when the 

Regarding claim 16, Wilkinson teaches a control method for a respiratory gas supply device of a respiration-synchronization type to supply a respiratory gas in response to a respiratory cycle of a user (paragraph 12)comprising:
a pressure gradient threshold selection step of selecting one pressure gradient threshold from predetermined multiple pressure gradient thresholds (paragraphs 113, 114),
an inspiration sensing point detection step of detecting a point at which a pressure gradient calculated from a signal of the pressure sensor for sensing the respiratory cycle becomes larger in the absolute value than the one pressure gradient threshold selected (paragraph 94, the device delivers gas in a bolus once inspiration is detected; paragraph 95 inspiration is detected when a particular drop of pressure is detected), and 
a pressure gradient threshold switching step of switching the one pressure gradient threshold to any one of the multiple pressure gradient thresholds based on a time span between the latest two inspiration sensing points. (paragraphs 113, 114, switches to active state if time is less than 4 seconds and to inactive state if longer than 6 seconds)
Wilkinson teaches using a pressure threshold but does not teach a pressure gradient. 
However, Flanagan teaches a delivery system (abstract) which uses an alternative method to detect inspiration which uses a pressure gradient. (paragraph 167 and 169, dosing may be based on the sloping pressure indicative of patient efforts)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have substituted the detection of inhalation based on a pressure threshold as taught by 

Regarding claim 17, Wilkinson in view of Flanagan teaches the control method for a respiratory gas supply device according to claim 16, further comprising a step of pulsatively supplying the respiratory gas for a certain period of time after detecting an inspiration sensing point in the inspiration sensing point detection step. (paragraph 94, the device delivers gas in a bolus once inspiration is detected; paragraph 95 inspiration is detected when a particular drop of pressure is detected; paragraph 96, oxygen delivery is stopped during exhalation)

Regarding claim 18, Wilkinson in view of Flanagan teaches the control method for a respiratory gas supply device according to claim 16, and Wilkinson further teaches wherein the multiple pressure gradient thresholds include at least two pressure gradient thresholds of a first pressure gradient threshold and a second pressure gradient threshold that is smaller in absolute value that the first pressure gradient threshold (paragraphs 113-114), and 
the pressure gradient threshold switching step, when the one pressure gradient threshold is selected and the time span in longer than a first time span (paragraph 114), switches the one pressure gradient threshold to a pressure gradient threshold that is smaller in the absolute value than the selected pressure gradient threshold (paragraph 114 inspiration breath pressure set to low pressure), and
when the one pressure gradient threshold is selected and the time span is shorter than a second time span, switches the one pressure gradient threshold to a pressure gradient threshold that is larger in the absolute value than the selected gradient threshold. (paragraph 113, sets the inspiration breath pressure threshold to a high pressure)

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson in view Flanagan and further in view of Deane et al (US 2005/0274381), hereinafter Deane.
Regarding claim 6, Wilkinson in view of Flanagan teaches the respiratory gas supply device according to claim 2, and Wilkinson teaches when a frequency is  smaller than a third frequency an alarm is sounded (paragraph 108) but does not teach wherien when the second pressure gradient threshold is selected as the one pressure gradient threshold and the frequency is smaller than a third frequency, the control unit switches the respiratory gas supply to a continuous supply for a certain period of time or a pulsative supply of a certain cycle. 
However, Deane teaches an oxygen concentrator device (fig. 8, paragraph 55) wherein the pressure threshold is varied based on breathing rate wherien when the second pressure gradient threshold is selected as the one pressure gradient threshold and the frequency is smaller than a third frequency, the control unit switches the respiratory gas supply to a continuous supply for a certain period of time or a pulsative supply of a certain cycle. (paragraph 21, paragraph 52, paragraph 54 if the frequency is too low the device enters an autofire mode. Paragraph 52 teaches that small boluses delivered with no time gap gives performance of a continuous flow)
It would have been obvious to an person of ordinary skill in the art prior to the filing date of the invention to have provided Wilkinson in view of Flanagan with the continuous supply when the frequency is smaller than a third frequency in order to provide oxygen when no breath is detected. (paragraph 22)

Regarding claim 7, Wilkinson in view of Flanagan and Deane teaches the respiratory gas supply device according to claim 6, and Wilkinson further teaches wherein the third frequency is equivalent to a frequency of 1 to 10 times per 60 seconds. (paragraph 108, breathing rate is less than 5 breaths per minute)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312. The examiner can normally be reached 6:00 am - 3:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET M LUARCA/Primary Examiner, Art Unit 3785